Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 214







Antonio Phillip Stridiron, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120159







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Steven Balaban, 200 N. Mandan St., Bismarck, N.D. 58501, for petitioner and appellant; submitted on brief.



Sean B. Kasson, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for respondent and appellee; submitted on brief.

Stridiron v. State

No. 20120159



Per Curiam.

[¶1]	Antonio Stridiron appealed from a trial court order summarily dismissing his application for post-conviction relief.  On appeal, Stridiron argues he received ineffective assistance of counsel on five different bases:  (1) counsel failed to file a motion to suppress; (2) counsel denied Stridiron his right to testify; (3) counsel failed to present Stridiron’s version of the case; (4) counsel failed to object to the State’s motion for joinder of the trials; and (5) counsel failed to raise Stridiron’s Sixth Amendment right to a fair and impartial jury.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(6) and (7); 
see
 
Ude v. State
, 2009 ND 71, ¶ 12, 764 N.W.2d 419 (stating a petitioner is not entitled to an evidentiary hearing on his application for post-conviction relief if he fails to provide any competent evidence to raise a genuine issue of material fact).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner